Citation Nr: 1639270	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Robert Hyberg, Attorney at Law



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to December 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.    

The Veteran in this case is represented by a private attorney.  The June 2015 VA Form 21-22a ("Appointment of Individual As Claimant's Representative") limits the attorney's representation to "the regional office regarding [the Veteran's] claim for a knee injury and MST [military sexual trauma]."  There is some question, therefore, as to whether the Veteran's attorney may represent him before the Board.  The issues specified in the VA Form 21-22a are the same as those currently before the Board-entitlement to service connection for a left knee disability and PTSD.  VA regulations also provide for a specific mechanism for limiting the scope of representation based on specific claims, not forums.  See 38 C.F.R. § 16.631(f)(2) (2015) ("If an agent or attorney limits the scope of his or her representation regarding a particular claim by so indicating on VA Form 21-22a...(emphasis added)").  The attorney has also provided evidence and argument on behalf of the Veteran before the Board.  The Board therefore finds that the private attorney is the valid representative of the Veteran in the current appeal.  

In June 2015, the Veteran requested to appear before the Board at a videoconference hearing.  However, in December 2015, the Veteran indicated on a substantive appeal that he did not want a hearing and in April 2016, his attorney confirmed the withdrawal of the Veteran's hearing request.  The Board will proceed with this case without scheduling a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issues of entitlement to service connection for an acquired psychiatric disorder and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for PTSD was initially denied in an unappealed April 2007 rating decision.  The Veteran later attempted to reopen the claim and was denied in an April 2009 rating decision.

2.  The evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The claim for entitlement to service connection for a left knee disability was initially denied in an unappealed February 1967 rating decision.  The Veteran made multiple attempts to reopen the claim, and was most recently denied in an April 2009 rating decision.

4.  The evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims.  


Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.


PTSD

The claim for entitlement to service connection for PTSD was initially denied in an April 2007 rating decision.  The RO found that the evidence of record, including service treatment records and the Veteran's statements, did not establish credible supporting evidence that the reported in-service stressors occurred.  The Veteran did not appeal the April 2007 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran attempted to reopen the claim for entitlement to service connection for PTSD and it was readjudicated in an April 2009 rating decision.  The evidence received since that time includes VA treatment records noting increased PTSD symptoms as a result of a reported in-service assault.  An April 2013 letter from a VA physician also notes that the Veteran "continues to experience nightmares, vivid intrusive recollections and hyperarousal (emphasis added)" consistent with PTSD. VA Manual provisions codified at 38 C.F.R. § 3.304(f)(5) provide that a stressor based on a personal assault can be established by evidence of behavior changes in response to the stressor.  Patton v. West, 12 Vet. App. 272, 277 (1999); M21-1, Part III, Para. 5.14(c) (Feb. 20, 1996).  The Board therefore finds that the VA treatment records and opinions added to the record since April 2009 are new as they were not previously considered and are material as they relate to an element of the claim not previously established-credible supporting evidence that the Veteran's in-service stressor occurred.  The Board therefore finds that the evidence is new and material and reopening of the claim is granted.




Left Knee Disability

The claim for entitlement to service connection for a left knee disability was initially denied in a February 1967 rating decision.  The RO found that the evidence did not establish a link between a left knee condition and active duty service as service treatment records did not document any complaints or treatment related to the left knee.  The Veteran did not appeal the February 1967 denial of the claim and the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran made multiple attempts to reopen his claim for service connection and it was most recently readjudicated in an April 2009 rating decision.  The evidence received since that time includes records of VA treatment showing that the Veteran underwent a left total knee replacement in December 2009 with subsequent infection and a January 2010 irrigation and debridement procedure.  In March 2010, an infectious disease physician at the New York VA Medical Center (VAMC) noted that the Veteran had a long history of knee problems stemming from a meniscus tear during his service as a parachutist.  This evidence is new and material as it was not previously considered and pertains to an unestablished element of the claim-a nexus between the Veteran's current left knee problems and active duty service.  Reopening of the claim is therefore warranted and to this extent, the claim is granted. 


ORDER

New and material evidence has been received and reopening of the claim for entitlement to service connection for PTSD is granted. 

New and material evidence has been received and reopening of the claim for entitlement to service connection for a left knee disability is granted. 




REMAND

The Board regrets further delay in this case, but finds that a remand is necessary under VA's duty to assist the Veteran in developing evidence to substantiate the claims.  

With respect to the reopened claim for PTSD, the Board finds that efforts must be made to verify the Veteran's reported in-service stressors.  The Veteran reports three stressors: the death of his best friend during parachute training at Fort Bragg, North Carolina; a sexual assault in the winter of 1953 at Camp Drum during Exercise Snow Storm (winter training exercises); and trauma associated with the collection of dead bodies following parachute accidents during the Veteran's service as a medic with the 82nd Airborne Division at Fort Bragg.

The Veteran's personnel records are unavailable for procurement and service treatment records do not contain evidence of the Veteran's stressors beyond indicating his unit and location assignments.  However, the Veteran's DD-214 is of record and shows that the Veteran was awarded the Parachutist Badge and was assigned to a medical company at Fort Bragg.  Further efforts should be made to verify the Veteran's in-service stressors.  In addition, a VA examination should be provided to determine the nature and etiology of any currently present acquired psychiatric disorders, to include PTSD and all other diagnosed conditions.  

Regarding the claim for service connection for a left knee disability, the Board also finds that a VA examination and medical opinion should be provided.  Service treatment records do not document any left knee injuries, but the Veteran reported a history of a "trick" or locked knee on the December 1953 separation report of medical history.  The earliest post-service medical record of left knee problems, an August 1966 report of hospitalization at the New York VAMC, also includes the Veteran's reports of an injury to his left knee 13 years earlier with recurrent episodes of swelling and pain since that time.  This evidence indicates the Veteran may have incurred a left knee disability during service and a VA examination and medical opinion are necessary in accordance with the duty to assist. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward all information provided by the Veteran concerning his claimed in-service stressors to the Joint Services Records Research Center (JSRRC) and request corroboration.  If additional information is necessary to verify the stressors, request this additional information from the Veteran.

The JSRRC should specifically attempt to corroborate the following:

a)  Whether any members of the 82nd Airborne Division (including the 325th Airborne Infantry Regiment and 505th Airborne Infantry Regiment-formally the 505th Parachute Infantry Regiment) were killed during parachute training at Fort Bragg, North Carolina in 1952 or 1953.

b)  Whether the Veteran or any members of the 82nd Airborne Division (including the 325th Airborne Infantry Regiment and 505th Airborn Infantry Regiment-formally the 505th Parachute Infantry Regiment), participated in Exercise Snow Storm at Camp Drum, New York from January to March 1953.

c)  Whether a member of the 82nd Airborne Division (including the 325th Airborne Infantry Regiment and 505th Airborne Infantry Regiment-formally the 505th Parachute Infantry Regiment) identified by the Veteran as "[redacted]" from Brooklyn, New York was killed during a parachute training accident and/or plane accident at Fort Bragg, North Carolina in 1952 or 1953.

The Veteran has not provided exact dates for the stressors reported above, aside from noting that he was sexually assaulted at Camp Drum, New York, during Exercise Snow Storm.  An internet search reveals that Exercise Snow Storm took place between January and March 1953 and some members of the 325th Airborne Infantry Regiment may have participated.  The Veteran also reports that the perpetrator of the assault was arrested.  If additional clarification is required regarding date ranges for the JSRRC, please refer to the Veteran's January 2005 stressor statement.  

2.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  With respect to all diagnosed acquired psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the disorder is etiologically related to any incident of the Veteran's active duty service.  

c)  If the Veteran has PTSD, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the PTSD is etiologically related to any of the claimed stressor(s). 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Schedule the Veteran for a VA examination of the left knee.  After examining the Veteran and reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present left knee disability is related to an incident of active duty service, to include the Veteran's reports of a knee injury due to parachuting.  

The Veteran is in receipt of a Parachutist Badge and his service with various units under the 82nd Airborne Division is confirmed.  He reports injuring his left knee during a parachute jump sometime during active duty service with left knee pain since that time.  The Veteran complained of a "trick" or locked knee at the December 1953 separation examination and was treated at a VA hospital in August 1966 for a left knee effusion.  At that time, he reported injuring his left knee approximately 13 years earlier (in 1953) with recurrent episodes of pain and swelling.  In 1967, a left knee meniscectomy was performed at the New York VAMC.  Twenty years later, a left knee osteotomy (surgical fracture of the left tibia and fibula) was performed at the East Orange VAMC to treat osteoarthritis of the left medial compartment.  The procedure was not successful and the Veteran required additional surgeries in 1988.  He has continued to receive treatment for left knee pain and a total left knee replacement was performed in December 2009 at the New York VAMC complicated by post-operative infection. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


